Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 1 of 23 PageID #:25798
                                                                                  1


 1    TRANSCRIBED FROM DIGITAL RECORDING
 2                     IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
 3                              EASTERN DIVISION
 4    MOTOROLA SOLUTIONS, INC., et al.,             )
                                                    )
 5                    Plaintiffs,                   )
                                                    )
 6                   vs.                            )   No. 17 C 1973
                                                    )
 7    HYTERA COMMUNICATIONS CORPORATION             )
      LTD., et al.,                                 )   Chicago, Illinois
 8                                                  )   April 17, 2019
                      Defendants.                   )   8:29 A.M.
 9
                     TRANSCRIPT OF PROCEEDINGS - Motion
10          BEFORE THE HONORABLE JEFFREY COLE, Magistrate Judge
11    APPEARANCES:
12    For the Plaintiffs:             KIRKLAND & ELLIS LLP
                                      333 South Hope Street
13                                    Los Angeles, California 90071
                                      BY: MR. MICHAEL W. DE VRIES
14

15    For the Defendants:             STEPTOE & JOHNSON, LLP
                                      115 South LaSalle Street
16                                    Suite 3100
                                      Chicago, Illinois 60603
17                                    BY: MR. DANIEL STEVEN STRINGFIELD
18
                            PAMELA S. WARREN, CSR, RPR
19                             Official Court Reporter
                             219 South Dearborn Street
20                                    Room 2342
                              Chicago, Illinois 60604
21                                 (312) 408-5100
22

23    NOTE: Please notify of correct speaker identification.
      FAILURE TO SPEAK DIRECTLY INTO THE MICROPHONE MAKES PORTIONS
24    UNINTELLIGIBLE.
25
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 2 of 23 PageID #:25799
                                                                                  2


 1          (Proceedings held in open court:)
 2               THE CLERK: 17 C 1973, Motorola Solutions versus
 3    Hytera.
 4               MR. DeVRIES: Good morning, your Honor. Mike De Vries
 5    for Motorola.
 6               THE COURT: Hi, Mr. DeVries.
 7               MR. STRINGFIELD: Good morning, your Honor. Daniel
 8    Stringfield for Hytera.
 9               MR. DeVRIES: And, your Honor, I think I can report an
10    update, if it would be helpful to your Honor.
11               THE COURT: Okay. I hope you guys have resolved this.
12               MR. DeVRIES: So two nights ago we received an email
13    from Hytera indicating that they would make -- a different
14    witness than they had previously offered to make available,
15    available to testify on the same topics. They said that
16    he -- that that witness, who is the CFO of Hytera, is available
17    for deposition in Chicago on May the 10th.
18               We -- Mr. Stringfield and I talked yesterday, and then
19    again this morning. We expressed that May 10th was a month
20    delay beyond what we had originally been planning on. Our
21    expert reports on damages are due June the 3rd. And asked if
22    they could find an earlier time.
23               Mr. Stringfield indicated that he is a busy person,
24    and he didn't think he could -- not -- that the CFO is busy and
25    didn't think he could do a deposition earlier than that.
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 3 of 23 PageID #:25800
                                                                                  3


 1               And so what we think -- although it is suboptimal to
 2    do the deposition that week, the week that ends in May the
 3    10th, we think if we can embody in a court order a requirement
 4    that the deposition happen in Chicago by no later than May
 5    10th, that we can reach an agreement with Hytera about exactly
 6    what day that week the deposition will occur, if it can't occur
 7    earlier.
 8               THE COURT: What's his name?
 9               MR. STRINGFIELD: Your Honor, his name is Nuo Xu.
10               THE COURT: How do you spell that?
11               MR. STRINGFIELD: I will spell it. It is N-u-o.
12               THE COURT: Yeah.
13               MR. STRINGFIELD: First name.
14               THE COURT: Yeah.
15               MR. STRINGFIELD: Last name X-u.
16               THE COURT: X-u?
17               MR. STRINGFIELD: Correct.
18               THE COURT: That's it?
19               MR. STRINGFIELD: That's it.
20               THE COURT: Okay. And he's the CFO of Hytera?
21               MR. STRINGFIELD: Correct.
22               THE COURT: Okay. And when do you want to do this by?
23               MR. DeVRIES: By May the 10th.
24               THE COURT: So not later than May the 10th.
25               MR. DeVRIES: Yes, please.
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 4 of 23 PageID #:25801
                                                                                  4


 1               THE COURT: Where at?
 2               MR. DeVRIES: In Chicago. Preferably at our offices.
 3    Although we don't actually feel that strongly about that point.
 4               THE COURT: No, it will be at your offices. At
 5    Kirkland & Ellis?
 6               MR. DeVRIES: Yes, please, your Honor.
 7               THE COURT: Starting at 9:00? 8:30? What?
 8               MR. STRINGFIELD: 9:00 A.M. sounds perfect.
 9               THE COURT: So -- okay. And --
10               MR. DeVRIES: And then there is --
11               THE COURT: -- is that agreeable with everybody?
12               MR. DeVRIES: Then there is -- oh, I'm sorry.
13               MR. STRINGFIELD: Yes. Yes, your Honor. Hytera
14    agrees to that.
15               THE COURT: So why in the world would you make these
16    folks come out from California for something like this?
17               MR. STRINGFIELD: Your Honor, we didn't make them come
18    out here. It was their motion. We did contact --
19               THE COURT: Well, come on. You absolutely made them
20    come out here. Your client made them come out here.
21               MR. STRINGFIELD: Your Honor --
22               THE COURT: Your client forced this motion to be made,
23    and I think it is terrible.
24               MR. STRINGFIELD: Your Honor, we -- we rescheduled --
25               THE COURT: They're making a lot of money, so good for
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 5 of 23 PageID #:25802
                                                                                  5


 1    them.
 2               But really that you would come before somebody -- I
 3    have nothing of any insight to give you, any of you, as to what
 4    date and place and where and when. I think it is shameful.
 5               MR. STRINGFIELD: Your Honor, without getting into all
 6    the details that caused us to have to reschedule this
 7    deposition --
 8               THE COURT: I read the motion. I mean, I think --
 9    even if you discount 50 percent of what they say, which I tend
10    to do -- you have won the last two rather important ones. I
11    just think this kind of thing is pointless. That's why Judge
12    Norgle told you he didn't even want to hear the last motion,
13    you go out in the hall and you work it out.
14               MR. STRINGFIELD: Understood, your Honor.
15               And so we had to cancel -- or not cancel -- excuse me.
16    We had to reschedule the 30(b)(6) deposition because of various
17    circumstances that I won't get into.
18               THE COURT: Mr. Stringfield, I realize -- maybe I'm
19    wrong -- it is not your doing, it is the client's doing. I
20    just think what -- what is being done is unnecessary.
21               MR. STRINGFIELD: Your Honor, we worked to reschedule
22    the deposition as quickly as possible. As soon as we had
23    identified a suitable replacement designee, we notified
24    counsel.
25               THE COURT: Why not pick the right guy the first time?
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 6 of 23 PageID #:25803
                                                                                  6


 1    It is pretty simple what they want.
 2               MR. DeVRIES: We were concerned -- and just to give
 3    you a little color here, your Honor. I deposed the person who
 4    they had designated, Andrew Yuan, in California, where he and I
 5    both live, last Tuesday. So it was about nine days ago.
 6               He and I, as we left that deposition, with counsel for
 7    Hytera present, laughed to one another that we were both going
 8    to have to fly, the next day in his case, and for me the day
 9    after, to Chicago for me to depose a guy who happens to live
10    about 20 minutes from my house in California.
11               And then by the time I got home that night, they had
12    canceled the deposition. And now they're actually refusing to
13    ever put up that particular witness again for deposition.
14               THE COURT: Well, do you want him?
15               MR. DeVRIES: We do. He's on our initial disclosures.
16    And they won't agree they are not bringing him to trial. And,
17    in fact, he was the witness who in the ITC trial was the face
18    of the company witness. I had to cross examine him in that
19    trial without ever having deposed him.
20               So I don't know exactly what led them to say that they
21    needed to find an alternate witness. But something happened
22    that --
23               THE COURT: Now my question is really simple. In
24    light of where we are and how we have come to be here, you can
25    designate a 30(b)(6) witness. Normally it is true that the
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 7 of 23 PageID #:25804
                                                                                  7


 1    opposite number are designated. But I don't think there is any
 2    prohibition, either in the rules or under the case law, for you
 3    to do a designation. Or, alternatively, just to take that
 4    deposition.
 5               Do you want to take that deposition?
 6               MR. DeVRIES: We do. We don't have any objection to
 7    them bringing the CFO to testify about the topics. But we
 8    continue to want the Rule 30(b)(1) individual deposition of
 9    Mr. Yuan, who is on their initial disclosures.
10               MR. STRINGFIELD: So, your Honor --
11               THE COURT: He is.
12               MR. DeVRIES: Yes, he is.
13               MR. STRINGFIELD: So, your Honor, we disagree with
14    providing the deposition of Mr. Yuan.
15               THE COURT: Did -- I don't know -- was he -- was he
16    provided in the initial disclosures as a person with knowledge?
17               MR. STRINGFIELD: He is in our initial disclosure,
18    your Honor.
19               THE COURT: Okay. So if they want to depose him, why
20    can't they?
21               MR. STRINGFIELD: Well, your Honor, we don't -- we
22    think that the testimony of Mr. Yuan's boss, who is Mr. Xu that
23    we just mentioned, any -- he's a -- Mr. Yuan is not a
24    (unintelligible) fact witness. He was not in Hytera in 2008.
25               THE COURT: You put him on the list.
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 8 of 23 PageID #:25805
                                                                                  8


 1               MR. DeVRIES: Your Honor, yes, because he had
 2    knowledge of financial topics. However --
 3               THE COURT: I don't -- look, I -- you have no idea,
 4    Mr. Stringfield, what he knows and what he doesn't know.
 5    You're a lawyer in the case. We take what we're given as
 6    gospel. Half the time or more it is not true. A lot of times
 7    it is.
 8               The point is simple. If they -- if you put him on the
 9    list, he must have knowledge. They're entitled to take who
10    they want. And given where we are, I would see nothing that
11    precludes them from taking his deposition.
12               If you don't want him to be a 30(b)(6) witness, okay.
13    But they can take a deposition of a person who you put on the
14    list as having knowledge.
15               I don't see why, especially in an area that is so
16    critical as what the damages are. It is half the case.
17               MR. STRINGFIELD: Your Honor, I have a couple of
18    responses.
19               THE COURT: Yeah.
20               MR. STRINGFIELD: First, the matter of --
21               THE COURT: Yeah, I can't wait to hear them.
22               MR. STRINGFIELD: Certainly, your Honor. So, first,
23    just a matter of law. It would be duplicative and cumulative
24    of deposition testimony that they will get from Mr. Xu.
25               THE COURT: In your view; not in mine.
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 9 of 23 PageID #:25806
                                                                                  9


 1               MR. STRINGFIELD: Understood, your Honor.
 2               And then my second point, as a matter --
 3               THE COURT: You put him on the list as a person with
 4    knowledge.
 5               MR. STRINGFIELD: Understood, your Honor.
 6               THE COURT: Go ahead.
 7               MR. STRINGFIELD: The second point is a matter of
 8    logistics. Mr. Yuan is not available in the United States
 9    until the end of May. He has a visa issue. He's back in the
10    United Kingdom working out his visa issue.
11               So as a matter of logistics, we cannot offer him in
12    the United States during the fact discovery period. We can
13    discuss with counsel, if they insist on taking his deposition
14    over our objection --
15               THE COURT: Well, let's discuss now. We're not going
16    to discuss with counsel any more outside, in light of what's
17    gone on in this case on both sides. We are almost done. Can
18    you believe it?
19               We are going to finish, and your folks -- not you,
20    Mr. Stringfield, I understand. Your folks are not going to
21    conceal or hide a witness. He may turn out to be of no value.
22    And he may turn out to be critical. I don't have a clue as to
23    what's the right answer.
24               You put him on -- your -- your predecessors put him on
25    a list. They didn't need to do that. I assume they did it in
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 10 of 23 PageID #:25807
                                                                                   10


 1    good faith. If they want to take the depositions -- it is kind
 2    of late in the game. They should have done it earlier. But
 3    they can do it, and I'm going to let them do it.
 4               Now the question then is, where it is going to be
 5    done. Apparently it can't be done here. If they want to go
 6    over to England, be my guest.
 7               MR. DeVRIES: We're happy to do that, your Honor.
 8               THE COURT: Okay. We'll set a date right now, and
 9    he'll make himself available. We're not going to work around
 10   his schedule. There has been enough of that in connection with
 11   -- this is really nonsensical. I understood the problem with
 12   the discovery as it related to the matter before Judge Norgle.
 13              MR. STRINGFIELD: Your Honor, if I may make a brief
 14   proposal on the date and timing of this deposition.
 15              THE COURT: Sure.
 16              MR. STRINGFIELD: We proposed to go forward with the
 17   deposition of Mr. Xu first, during the week of May 10th, as we
 18   just discussed. And then I think the parties should evaluate
 19   whether a second deposition is necessary.
 20              THE COURT: They can -- you can evaluate anything you
 21   want. If they choose not to take -- Mr. Xu's deposition, good
 22   for them. That's fine. But we're going to have a date set.
 23   And then it is up to you as to whether you want to go forward
 24   or not. But we're not leaving things hanging for more
 25   discussions and more emails and more pointless exchanges.
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 11 of 23 PageID #:25808
                                                                                   11


 1    We're going to get this done.
 2               Now what do you -- what date do you want for the
 3    30(b)(6) witness?
 4               MR. DeVRIES: By May 10th would work on our end. And
 5    I believe it is agreeable to Hytera.
 6               THE COURT: All right. So by May -- Mr. Xu, X-u, by
 7    May 10th in Chicago?
 8               MR. DeVRIES: Yes.
 9               THE COURT: Or where?
 10              MR. DeVRIES: Yes, your Honor.
 11              THE COURT: At Kirkland & Ellis?
 12              MR. DeVRIES: Yes, please.
 13              THE COURT: Okay.
 14              What's the gentleman's -- the other gentleman's name?
 15              MR. DeVRIES: Yuan.
 16              THE COURT: How do you spell it?
 17              MR. DeVRIES: Y-u-a-n. And his English name is Andrew
 18   Yuan.
 19              THE COURT: So calling him for purposes of the order
 20   Andrew Yuan.
 21              MR. DeVRIES: Yes, please.
 22              THE COURT: Okay. Will be deposed in -- where?
 23              MR. DeVRIES: Anywhere is fine with us.
 24              THE COURT: In London?
 25              MR. DeVRIES: Sure.
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 12 of 23 PageID #:25809
                                                                                   12


 1               THE COURT: Do you have offices there? I assume you
 2    do.
 3               MR. DeVRIES: Yes, your Honor.
 4               THE COURT: At Kirkland & Ellis.
 5               When and -- beginning in at 9:00 o'clock. But where?
 6    Oh, at Kirkland & Ellis in London.
 7               MR. DeVRIES: Yes, please.
 8               THE COURT: At 9:00 P.M. -- 9:00 A.M.
 9               MR. DeVRIES: Yes, please.
 10              THE COURT: Okay. And it will be taken under whatever
 11   the rules are that govern a deposition.
 12              If it turns out that he has nothing of value, so be
 13   it. If it turns out that he really has something, then he
 14   does.
 15              MR. DeVRIES: He does. I'm very familiar with him and
 16   his documents, and he's highly relevant to damages issues.
 17              THE COURT: Okay. My sort of guess, my non-judicial
 18   tentative guess, is the desire to insulate Mr. Yuan sort of
 19   suggests that he may have something of value to say. But I
 20   could be wrong. Only -- that's why it is called discovery.
 21              MR. STRINGFIELD: Your Honor, there is no attempt to
 22   insulate him --
 23              THE COURT: Okay.
 24              MR. STRINGFIELD: -- I can assure the Court.
 25              THE COURT: Good. Then that -- that takes care of
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 13 of 23 PageID #:25810
                                                                                   13


 1    those two.
 2               May 10th for Mr. Xu in Chicago at Kirkland & Ellis.
 3               And for Mr. Yuan in London at Kirkland & Ellis at 9:00
 4    o'clock.
 5               Now on what date?
 6               MR. STRINGFIELD: Your Honor, we would propose --
 7    again, we would propose to have it after the May 10th.
 8               THE COURT: It is their deposition.
 9               MR. DeVRIES: We're fine as long as --
 10              THE COURT: I don't care -- you guys agree. But I
 11   want to -- I want the date now so that we have an order.
 12              MR. DeVRIES: May we say by no later than May 20th?
 13              Would that be acceptable, Mr. Stringfield?
 14              THE COURT: That's fine.
 15              Yeah. And then you guys can work it out. No later
 16   than May 20.
 17              MR. STRINGFIELD: And, your Honor, I'll just note now
 18   that I don't know Mr. Yuan's specific availability. We will
 19   work to comply, but we may have to come back.
 20              THE COURT: Mr. -- please. Mr. Yuan is not the
 21   President of the United States, and he's not the chairman in
 22   China. He absolutely can be made available. He can adjust his
 23   schedule. He's not that -- the world doesn't hinge on him.
 24              Folks, we're going to get this done, kicking and
 25   screaming by either side, we're going to get it done. And
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 14 of 23 PageID #:25811
                                                                                   14


 1    you're going to go to trial on whatever date Judge Norgle gives
 2    you.
 3               So I'm going to enter an order. You work it out as
 4    best you can. If you can't, you'll abide by the order. No
 5    later than May 20th, with the date to be determined -- the
 6    exact date before that, the May 20th date, to be determined by
 7    consultation among counsel.
 8               My suggestion is you do it whatever way you want.
 9    Stop exchanging emails and pick up the phone and call each
 10   other. I know the world functions and operates on emails.
 11              MR. DeVRIES: Yes, your Honor.
 12              THE COURT: But I don't -- it is -- to schedule
 13   something, why do you have to write an email?
 14              MR. DeVRIES: Then there was a third issue, but I'm
 15   happy to report to your Honor that as of this morning we have
 16   dates certain to produce the financial materials, and if -- as
 17   long as --
 18              THE COURT: I'd like to include that in the order as
 19   well.
 20              MR. DeVRIES: We would ask that you do, your Honor,
 21   and we appreciate it. So we have been told that the
 22   transactional level financial data --
 23              THE COURT: Wait. Hold on. Hold on.
 24              MR. DeVRIES: I'm sorry.
 25              THE COURT: Transactional -- I just want to be sure
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 15 of 23 PageID #:25812
                                                                                   15


 1    that what I put in the order is what you all agree on.
 2               MR. DeVRIES: Yes, your Honor.
 3               THE COURT: The transactional level.
 4               MR. DeVRIES: Financial data.
 5               THE COURT: That's been sought previously?
 6               MR. DeVRIES: Yes, your Honor.
 7               THE COURT: All right.
 8               Yes.
 9               MR. DeVRIES: Will be produced by this Friday, April
 10   the 19th.
 11              THE COURT: Be produced by Friday, April 19th.
 12              MR. DeVRIES: And this is the -- I'm sorry.
 13              THE COURT: Yeah, no, go ahead.
 14              MR. DeVRIES: And then the corrected financial
 15   summaries will be produced by Friday, April the 26th.
 16              THE COURT: Hold on.
 17         (Brief interruption.)
 18              THE COURT: Now you -- I think you made a mention of
 19   this in the motion. There was some discussion, I guess, about
 20   them producing, I guess, not documents, sort of maybe kept in
 21   the ordinary course of business, but documents that they were
 22   going to prepare for this litigation that was going to outline
 23   what they claimed was the -- are you willing to accept that?
 24              MR. DeVRIES: So the answer is the agreement we have
 25   reached has taken care of this issue.
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 16 of 23 PageID #:25813
                                                                                   16


 1               THE COURT: Okay.
 2               MR. DeVRIES: So they did --
 3               THE COURT: Then that's fine.
 4               MR. DeVRIES: Yes, they have produced per -- what I
 5    understand to be prepared for litigation summaries. It is all
 6    they have ever produced, and we said that wasn't enough.
 7               THE COURT: Well, it is not enough.
 8               MR. DeVRIES: And in fact it turns out that they are
 9    inaccurate, and they're going to produce new summaries. But,
 10   in addition, that transactional level data that they are
 11   producing by this Friday are the actual records from their
 12   financial system.
 13              THE COURT: Right. Because their stuff is
 14   not -- unless you're willing to accept it -- it is not
 15   appropriate, and it is not even admissible.
 16              MR. DeVRIES: Right.
 17              THE COURT: Unless you want it to be.
 18              MR. DeVRIES: No, we -- we had -- there was
 19   inaccuracies. They produced two summaries, and they were
 20   inconsistent with one another. And so we want this data
 21   they're providing this Friday. We also understand that they're
 22   going to correct the summaries, and they are going to do that
 23   by --
 24              THE COURT: Well, I won't put in the order. Just -- I
 25   am going to just put in what you said. And then if it accords
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 17 of 23 PageID #:25814
                                                                                   17


 1    with the Rules of Evidence and your -- and their obligations
 2    and your satisfaction, then that -- that will be fine. But I
 3    don't want to go into too much detail in the order.
 4               MR. DeVRIES: Yes, your Honor.
 5               THE COURT: Because you know what you're doing, and
 6    they know what they're going to produce.
 7               MR. DeVRIES: Yes.
 8               THE COURT: Okay. What else?
 9               MR. STRINGFIELD: Your Honor, and one further point.
 10              THE COURT: Yes.
 11              MR. STRINGFIELD: Our agreement was based on
 12   reciprocity from Motorola that they are also producing their --
 13              THE COURT: Oh, fun.
 14              MR. STRINGFIELD: -- transactional data.
 15              THE COURT: So I'll put in, and Motorola --
 16              MR. DeVRIES: Absolutely, your Honor.
 17              THE COURT: -- will produce, what?
 18              MR. DeVRIES: It the -- the same type of transactional
 19   data.
 20              THE COURT: The identical -- will produce --
 21              MR. DeVRIES: Identical.
 22              THE COURT: The identical stuff from Motorola,
 23   identical materials regarding Motorola. By when? Same date?
 24              MR. DeVRIES: By this Friday.
 25              THE COURT: By this -- Friday, what's the date?
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 18 of 23 PageID #:25815
                                                                                   18


 1               MR. DeVRIES: April 19th.
 2               THE COURT: Okay.
 3               MR. DeVRIES: And I believe those are the only issues
 4    that we have, your Honor.
 5               THE COURT: Okay. My offer to you folks is still
 6    good. You -- anybody wants to do this by phone, I really hate
 7    to have people come here.
 8               Mr. Stringfield, where did you come from, Washington?
 9               MR. STRINGFIELD: Chicago.
 10              THE COURT: Oh, you're here.
 11              But I just don't want to have you guys fly in on this.
 12   You know, what we have been doing is sort of important, but not
 13   this. This is just a scheduling thing.
 14              All right. Is there anything else that you think we
 15   should talk about? You need to have done or --
 16              MR. DeVRIES: Not from -- not from Motorola, your
 17   Honor.
 18              THE COURT: All right. Folks, really --
 19              MR. STRINGFIELD: Your Honor --
 20              THE COURT: Yeah.
 21              MR. STRINGFIELD: I'm sorry. Nothing -- not to
 22   address today, but, you know, respecting your Honor's prior
 23   admonitions that silence is deafening, we just wanted to let
 24   you know that the issue with the trade secret identification
 25   is --
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 19 of 23 PageID #:25816
                                                                                   19


 1               THE COURT: No, Posner said it; I didn't say it. I
 2    wish I had said it.
 3               MR. STRINGFIELD: The issue with the trade secret
 4    identification is ongoing. We're still having an issue with
 5    that. We're still having unsatisfactory deposition testimony
 6    from the Motorola witnesses.
 7               My partner, who you spoke to on the phone, Mike Allan,
 8    is leading the charge on that. I presume that he'll continue
 9    working with Motorola to address that.
 10              I just wanted to make the Court aware that this is
 11   still an ongoing and live issue.
 12              THE COURT: I'm not particularly surprised. The
 13   question is what do we do and what do you all do?
 14              MR. DeVRIES: And to be clear, your Honor, actually --
 15   and I think maybe Mr. Stringfield doesn't have --
 16              THE COURT: I know what I would do --
 17              MR. DeVRIES: -- doesn't have the benefit of the most
 18   recent interactions on this since he's not leading the charge
 19   on it. I have personally spoken to Mike Allan, to talk with
 20   him about making sure that their -- that Hytera is getting the
 21   testimony about the trade secrets that they want. And I have
 22   heard -- and no reports since that conversation of concerns
 23   about witness testimony. And every one of the reports I have
 24   received from our depositions about the trade secrets is that
 25   they're getting exactly -- Hytera is getting exactly the kind
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 20 of 23 PageID #:25817
                                                                                   20


 1    of information that it is looking for.
 2               So I actually believe that this is not an ongoing
 3    problem. This is something that Hytera is getting. And if
 4    they have more concerns, I suppose they will give us a call and
 5    we'll talk about it. But what's happened in the depositions is
 6    not, from our perspective, consistent in any way with what
 7    Hytera is arguing.
 8               MR. STRINGFIELD: Your Honor, that's actually
 9    incorrect. So Mr. Wong, I think that both parties would agree
 10   that his deposition has to be redone. It was wholly
 11   unsatisfactory. That was the deposition that Mr. Allan
 12   discussed with you in detail --
 13              THE COURT: Right.
 14              MR. STRINGFIELD: -- all of the non answers. So
 15   that's an outstanding deposition.
 16              Mr. Berger --
 17              THE COURT: Well, can I -- look, have they agreed that
 18   they're going to reproduce the guy?
 19              MR. STRINGFIELD: Not my knowledge.
 20              MR. DeVRIES: I don't believe that that request has
 21   been made. When I had a meet and confer with Allan, it was in
 22   the middle of a deponent who was deposed from last Friday
 23   through Tuesday, which is the only other deposition that has
 24   occurred since the hearing before your -- telephonic hearing
 25   that --
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 21 of 23 PageID #:25818
                                                                                   21


 1               THE COURT: I would like to do this, I would like you
 2    guys to go -- since you're here, you're (unintelligible) can't
 3    be until later today. Go into my office, have a seat, and talk
 4    about all of the things that you think are still open issues,
 5    and then we'll try and address them. I would like to get as
 6    much done as possible. I don't want to leave things hanging
 7    open.
 8               I know the trade secret issue is a burning and
 9    constant thorn in everybody's side. I know what I would do,
 10   but I'm not running the case, Judge Norgle is running the case.
 11   If you folks came up with reports, for example, that somehow
 12   took 142 trade secrets and made them simplicity itself, so that
 13   any fool can understand them, I would reopen discovery. But
 14   I'm not running the show. So you would not get away with what
 15   is at least they say you're trying to do.
 16              But if there is issues, I am telling you to go and
 17   talk about it. I don't want to leave things that could -- for
 18   future that can be maybe resolved among you folks today.
 19              MR. DeVRIES: And we -- and we're happy to talk more.
 20   As you can tell after the hearing before your Honor last week,
 21   we affirmatively reached out and said, let's have a regular
 22   dialogue with Hytera about what it is, if they have concerns
 23   about the witness's testimony concerning the trade secrets.
 24   And we have not heard any since that -- that conversation any
 25   other concerns. But we're happy to, and we would prefer to sit
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 22 of 23 PageID #:25819
                                                                                   22


 1    down with Mr. Stringfield. We're attempting to get discovery
 2    done.
 3               THE COURT: Do you want to do that or not?
 4               MR. STRINGFIELD: Your Honor, I cannot do that today,
 5    your Honor.
 6               THE COURT: Okay. Then I'll leave you to your -- to
 7    each other.
 8               MR. DeVRIES: Thank you, your Honor.
 9               THE COURT: And we'll see what you can do and what you
 10   can work out.
 11         (Phone ringing.)
 12              THE COURT: I'm sorry, let me just --
 13         (Brief interruption.)
 14              THE COURT: Sorry.
 15         (Brief interruption.)
 16              THE COURT: Okay.
 17              MR. DeVRIES: And we appreciate your Honor's
 18   assistance.
 19              THE COURT: Thanks for coming in. I'm so sorry you
 20   all had to travel.
 21              MR. STRINGFIELD: Thank you, your Honor.
 22              MR. DeVRIES: Thank you, your Honor.
 23              THE COURT: All right. Thanks.
 24              If you are not happy with the order, if it isn't
 25   right, call me, and I'll correct it.
Case: 1:17-cv-01973 Document #: 518 Filed: 05/01/19 Page 23 of 23 PageID #:25820
                                                                                   23


 1               MR. DeVRIES: Yes, your Honor.
 2               THE COURT: I think I'll get it right.
 3               MR. DeVRIES: Thank you very much.
 4               THE COURT: Okay. Yeah.
 5               So -- well, wait a minute. Is the motion then -- how
 6    do you want it to read? The motion is moot because you worked
 7    out -- or the motion is granted?
 8               MR. DeVRIES: Yeah, I think it could be mooted by the
 9    agreements embodied in the Court's order.
 10              THE COURT: Okay. The motion is moot in light of the
 11   agreements.
 12              All right. Thank you all very much.
 13              MR. DeVRIES: Thank you very much, your Honor.
 14              MR. STRINGFIELD: Thank you.
 15              THE COURT: Thank you.
 16         (Which concluded the proceedings.)
 17                                    CERTIFICATE
 18            I certify that the foregoing is a correct transcript
      from the digital recording of proceedings in the above-entitled
 19   matter to the best of my ability, given the limitation of using
      a digital-recording system.
 20

 21
      / s/ Pamel a S.   War r en                       April 22, 2019
 22   Official Court Reporter                               Date
      United States District Court
 23   Northern District of Illinois
      Eastern Division
 24

 25
